Citation Nr: 0820937	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  The veteran's claims file 
is in the jurisdiction of the VA Regional Office in 
Cleveland, Ohio.


FINDING OF FACT

The competent evidence of record shows a diagnosis of post-
traumatic stress disorder (PTSD) that is based on the 
veteran's combat-related experiences during service. 


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for PTSD.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  This is so because the Board is taking 
action favorable to the veteran by granting the issue at 
hand.  As such, this decision poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
inservice or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred inservice.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish 
service connection for the veteran's claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Further, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, then the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Historically, the veteran served on active duty from July 
1965 to August 1970.  His service personnel records reveal 
that he served in Vietnam from October 1967 to October 1968.  
His report of separation, Form DD 214, reveals that he was 
awarded the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal, Armed Forces Expeditionary 
Medal, and Good Conduct Medal.  In addition, a Form DD 215 
correcting Form DD 214 reveals that the veteran was awarded 
the Vietnam Service Medal with 4 Bronze Service Stars, Combat 
Infantryman Badge, Republic of Vietnam Gallantry Cross with 
Palm Unit Citation Badge, Sharp Shooter Badge with Pistol 
Bar, Expert Badge with Rifle Bar, and Sharpshooter Badge with 
Rifle Bar.

The veteran asserts on appeal that service connection is 
warranted for PTSD because it was caused by the traumatic 
combat experiences that he had while in Vietnam.  The veteran 
described his stressors in submitted psychiatric evaluation 
reports, VA examination reports, and VA treatment records.  
Specifically, he recalled that, during combat in Vietnam, he 
witnessed combat and lost three of his comrades.  The veteran 
also noted that, while in early reconnaissance patrol, he 
passed over and declared Hill 800 to be safe but the troops 
that followed were cut down, as there was an ambush in 
process.  The veteran also reported witnessing the deaths of 
two men, J.C. and J.P., under his command as squad leader, 
and that he called in fire on enemy villages and witnessed 
the aftermath.  

The veteran's stressors relate to combat, and a review of his 
service personnel records reveals that the veteran was 
awarded the Combat Infantryman Badge, which is a military 
citation indicating combat.  Accordingly, the veteran's 
testimony is 


accepted as conclusive evidence of the occurrence of his 
combat-related stressors, and the Board finds that the 
veteran's stressor events have been verified.

As the veteran's stressor events have been verified, the 
discussion turns to the requirement under 38 C.F.R. § 
3.304(f) that there be a diagnosis of PTSD that is based on 
verified stressor(s).  Toward that end, in January 2004, 
R.H., M.A. submitted a private psychological evaluation of 
the veteran diagnosing depressive disorder not otherwise 
specified and PTSD, noting that the veteran has "recurrent 
thoughts, bad dreams, psychological changes, etc., all 
related to his experiences in Vietnam."  A Global Assessment 
of Functioning (GAF) score of 45 was assigned for severe 
symptoms.  Dr. R.H.'s evaluation was conducted following a 
thorough interview with the veteran, a comprehensive mental 
status examination, and a clinical evaluation.  In addition, 
VA treatment records from February 2005, March 2005, June 
2005, and August 2005 reveal diagnoses of and treatment for 
PTSD.  A February 2005 VA treatment record reveals that the 
veteran completed a Minnesota Multiphasic Personality 
Inventory -2 test (MMPI-2) and scored just above the 
threshold score, indicating a diagnosis of PTSD.  In 
addition, another February 2005 VA treatment record reveals 
that the veteran's score on the Clinician-Administered PTSD 
Scale (CAPS) of 65 suggested a diagnosis of PTSD.  Further, 
private medical treatment records from August 2004 to October 
2005 reveal that the veteran attended group therapy sessions 
for PTSD.

The Board notes that, although VA examinations were conducted 
in June 2004 (diagnosing the veteran with major depressive 
disorder and cocaine dependency, sustained full remission) 
and September 2006 (diagnosing cocaine dependence in full 
remission and depressive disorder, not otherwise specified), 
there is no reason to conclude that Dr. R.H.'s or the VA 
physicians' diagnoses are without significant probative value 
or that the VA examinations' probative value outweighs that 
of the private evaluation and VA treatment records.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that is 
related to his traumatic combat experiences 


inservice.  Accordingly, the Board resolves reasonable doubt 
in the veteran's favor and finds that the evidence supports a 
grant of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


